Order entered February 5, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00818-CV

                    IN RE DEBRA BLACKWELL, Relator


          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-50066-2018

                                     ORDER

      Based on the Court’s opinion of this date, we GRANT relator Debra

Blackwell’s January 26, 2021 unopposed motion to dismiss this original

proceeding.

      We DISMISS this original proceeding.

      Each party shall bear its own costs of this original proceeding.



                                             /s/    LESLIE OSBORNE
                                                    JUSTICE